               Case 8:19-cv-01515-PWG Document 31 Filed 12/30/19 Page 1 of 2

                                                                        Littler Mendelson, P.C.
                                                                        815 Connecticut Avenue, NW
                                                                        Suite 400
                                                                        Washington, DC 20006-4046




                                                                        Meredith L. Schramm-Strosser
                                                                        202.772.2531 direct
December 30, 2019                                                       202.842.3400 main
                                                                        202.330.5014 fax
                                                                        mschramm-strosser@littler.com


VIA CM/ECF

Honorable Paul W. Grimm, U.S.D.J.
United States District Court for the District of Maryland
Greenbelt Division
6550 Cherrywood Lane
Greenbelt, Maryland 20770

Re:       Brown v. Checkr, Inc. , Case No. 8:19-CV-01515-PWG

To the Honorable Court:

Defendant Checkr, Inc. (“Checkr”) respectfully submits the enclosed Final Report and
Recommendation, which was entered on December 19, 2019 in Maria Isonlina Martinez v. Checkr, Inc.,
Civil Action No. 1:19-cv-4369-WMR-JKL (N.D. Ga..), as supplemental authority in support of its Motion
to Compel Arbitration (the “Motion”). Checkr filed a similar Motion to Compel in Martinez.

The plaintiff in Martinez entered into the same Terms of Service and Arbitration Agreement as Plaintiff here
and is represented by the same counsel as Plaintiff. Further, like Plaintiff here, the plaintiff in Martinez
opposed Checkr’s Motion to Compel Arbitration, arguing that the Federal Arbitration Act’s transportation
worker exception prevented arbitration and that the Agreement was illusory. In support of those arguments,
the plaintiff in Martinez relied on the same authorities as Plaintiff in this case.

The Magistrate Judge in Martinez rejected the plaintiff’s arguments, finding that the transportation worker
exception did not apply and that the arbitrator must decide whether the agreement is illusory under binding
Supreme Court precedent. Accordingly, the Magistrate Judge recommended that the court grant Checkr’s
Motion to Compel Arbitration and order the plaintiff to arbitration.

Because of the similarities between this case and the Martinez case, Checkr respectfully requests that the
Court consider the enclosed Final Report and Recommendation as supplemental authority.

Respectfully submitted,

/s/ Meredith L. Schramm-Strosser
Meredith L. Schramm-Strosser, Esq.
Rod Fliegel, Esq. (Pro Hac Vice)
Counsel for Defendant Checkr, Inc.
Encl.




 littler.com
          Case 8:19-cv-01515-PWG Document 31 Filed 12/30/19 Page 2 of 2

Honorable Paul W. Grimm, U.S.D.J.
December 30, 2019
Page 2

cc:     Sergie Lemberg, Esq. (via CM/ECF)
        Jody Burton, Esq. (via CM/ECF)



4846-3473-8864.1 091435.1036
